             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 1 of 47




  SARAH HEATON CONCANNON
  (SDNY Bar No. SC-9111)
  Attorney for Plaintiff
  SECURITIES AND EXCHANGE COMMISSION
  100 F Street, N.E.
  Washington, D.C. 20549
  (202) 551-5361
  ConcannonS@sec.gov


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  SECURITIES AND EXCHANGE COMMISSION,

                                                 Plaintiff,

                                                              COMPLAINT

                                                              Civil Action No. 20-CV-10471
  v.
                                                              JURY TRIAL DEMANDED

                                                              ECF CASE

  SEQUENTIAL BRANDS GROUP, INC.

                                               Defendant.


       Plaintiff, the United States Securities and Exchange Commission (“SEC”), for its

Complaint against Defendant Sequential Brands Group, Inc. (“Sequential” or the “Company”),

alleges as follows:

                                         OVERVIEW

       1.      This case arises from the failure of New York-based brand management company

Sequential to take into consideration clear, objective evidence of likely goodwill impairment,




                                                1
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 2 of 47




which avoided and delayed a material write down to goodwill in the fourth quarter of 2016 and

the first three quarters of 2017 (the “Relevant Period”).

       2.      Sequential conducted two internal calculations as of mid-December 2016 and

year-end 2016 that showed that its goodwill was likely impaired. These internal calculations

used the same methodology that Sequential had disclosed in its SEC filings and had used in

connection with its annual goodwill impairment testing just weeks before. Sequential ignored

this clear, objective, quantitative evidence of likely impairment.

       3.      Instead, Sequential performed a strained, biased, and outcome-driven qualitative

analysis—which omitted any consideration of its internal fair value calculations, as well as other

significant negative developments in the Company’s business—and unreasonably concluded that

goodwill was not impaired.

       4.      By avoiding an impairment to its goodwill in 2016, Sequential’s financial

statements and SEC filings materially understated its operating expenses and net loss and

materially overstated its income from operations, goodwill, and total assets. This created a false

impression of its financial health and ability to execute on its business plan. Sequential carried

forward its material errors, resulting in material misstatements and omissions in Sequential’s

financial statements and SEC filings for the first three quarters of 2017. Sequential belatedly

impaired all of its goodwill—$304.1 million—in the fourth quarter of 2017.

       5.      “Goodwill” is an intangible asset that is associated with the purchase of one

company by another. Specifically, goodwill is the portion of the purchase price that is higher

than the sum of the net fair value of all of the assets purchased in the acquisition and the

liabilities assumed in the process. The value of a company’s brand name, customer base,

customer relations, employee relations, and proprietary technology represent some reasons why


                                                  2
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 3 of 47




goodwill exists. “Impairment” is a permanent decline in the value of an intangible asset. If there

is impairment, then the difference between the intangible asset’s carrying value (the amount at

which it is carried on the company’s books and records) and its fair value (the price that would

be received to sell the asset in an arm’s-length transaction) is written off.

       6.      Public companies, like Sequential, are required to test goodwill for potential

impairment at least once a year—and on an interim basis when certain indicators, or “triggering

events,” are present—and record any impairments. Sequential unreasonably failed to do so.

       7.      During the Relevant Period, Sequential—through the acts and omissions of its

senior accounting and finance personnel, including its then-Chief Financial Officer (“CFO”),

President and Interim CFO, and Vice President of Finance—unreasonably delayed and avoided

an impairment to its goodwill by, among other deceptive conduct:

            a. Failing to conduct reasonable goodwill impairment testing that adequately

               incorporated all events and changes in circumstances known to Sequential’s

               senior accounting and finance personnel in accordance with governing accounting

               standards.

            b. Engaging in biased, results-driven goodwill impairment testing with

               methodologies and evidence included or excluded based on the Company’s ability

               to delay or avoid impairment through their use.

            c. Making false and misleading disclosures in Sequential’s quarterly and annual

               reports on Forms 10-Q and 10-K concerning the Company’s goodwill impairment

               testing policies, procedures, and practices, and failing to update disclosures to

               accurately reflect the Company’s decision to no longer consider its disclosed




                                                  3
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 4 of 47




               methodology (market capitalization, plus control premium), as a measure of fair

               value under governing accounting standards.

            d. Creating—without advance consultation with, or advice from, its independent

               auditor—a misleading memorandum documenting a qualitative goodwill

               impairment assessment that was designed to support the Company’s fair value,

               and omitting the clear, objective evidence of impairment provided by the

               Company’s internal fair value calculations and numerous negative developments

               in the Company’s business.

            e. Withholding evidence of likely impairment from the auditor—namely, the results

               of the fair value calculations performed as of mid-December 2016 and year-end

               2016—and instead presenting the auditor with a cherry-picked, biased, and

               results-driven qualitative assessment.

            f. Failing to conduct interim goodwill impairment testing and continuing to carry

               goodwill at over $300 million in the first three quarters of 2017, despite clear

               indicators of impairment, including the continued decline in Sequential’s stock

               price, and instead changing from a market capitalization methodology to a

               Discounted Cash Flow methodology in the third quarter of 2017, which further

               delayed and avoided impairment.

       8.      These and other acts and omissions by Sequential—by and through its senior

accounting and finance personnel—enabled Sequential to improperly avoid and delay recording

a goodwill impairment in the fourth quarter of 2016, as well as in the first three quarters of 2017.




                                                 4
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 5 of 47




        9.      If Sequential had reasonably conducted goodwill impairment testing in the fourth

quarter of 2016, then that test would have shown that Sequential’s goodwill was impaired by

over $100 million, a material amount.

        10.     As a result of its unreasonable failure to properly conduct goodwill impairment

testing in the fourth quarter of 2016 and to timely impair goodwill, Sequential’s 2016 Form 10-K

materially overstated goodwill and total assets on its balance sheet, understated operating

expenses, overstated income from operations, and understated net loss.

        11.     If Sequential had timely recorded the impairment to goodwill in the fourth quarter

of 2016, then instead of reporting income from operations, Sequential would have reported a net

loss. Sequential’s net loss for 2016 would have been 54 times larger than reported by the

Company. The goodwill impairment would have equaled 33 percent of recorded goodwill and 7

percent of total assets.

        12.     Sequential’s financial statements and SEC filings for the first three quarters of

2017 carried forward these errors, materially understating accumulated deficit and overstating

goodwill, total assets, and stockholders’ equity.

        13.     Sequential did not tell investors or its auditor that it had conducted a quantitative

analysis of fair value in the fourth quarter of 2016—using the same methodology as used in

connection with its annual testing just weeks before—which showed that its carrying amount

likely exceeded fair value. Sequential further failed to disclose that not only did it not proceed to

additional quantitative goodwill impairment testing, consistent with its goodwill disclosures, but

that it also omitted the failing results of its fair value calculations from its strained and biased

qualitative assessment.




                                                    5
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 6 of 47




       14.     Sequential had in its possession facts and information tending to show that its

statement that goodwill was not impaired was materially false and misleading. Those facts were

not known to investors or the independent auditor.

       15.     Accordingly, Sequential’s disclosures to the public in its SEC filings that

goodwill was not impaired, as well as with respect to other key financial metrics, were materially

false and misleading and did not fairly align with the information in Sequential’s possession at

the time. Sequential’s SEC filings misstated and omitted key facts about Sequential’s inquiry

into and knowledge about goodwill impairment, and a reasonable investor would have

considered those facts material.

       16.     During the Relevant Period, Sequential’s internal accounting controls relating to

the assessment of goodwill impairment were deficient in design and application, and failed to

provide reasonable assurance that its financial statements were materially accurate and that it

accounted for goodwill in compliance with governing accounting standards. Sequential’s

internal accounting controls failures were particularly egregious, since intangible assets,

including goodwill, were material to Sequential’s financial statements and represented the

Company’s most significant assets and source of revenue generation.

       17.     Sequential did not have adequate internal accounting controls or other systems in

place to ensure that appropriate goodwill impairment assessments were conducted during interim

periods between annual tests in accordance with governing accounting standards. Although

Sequential maintained an internal control providing for the preparation of memoranda “as

triggering events occur,” there was no control providing for a process to identify potential

triggers, nor was there any requirement to document such assessments when no triggers were

identified. In light of these deficiencies, Sequential had no mechanism to ensure that interim


                                                 6
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 7 of 47




reviews were conducted properly, if at all, nor did it create any paper trail for senior management

or the independent auditor to review the work, if any, that was done between annual tests.

       18.     Sequential belatedly impaired all of its goodwill—$304.1 million—in the fourth

quarter of 2017. This $304.1 million impairment was not retrospective, however, and, to date,

Sequential has failed to restate, otherwise correct, or disclose any of the accounting

improprieties, deceptive conduct, material misstatements and omissions, and internal accounting

control violations that are the subject of this Complaint.

       19.     By engaging in the deceptive course of conduct described herein, Sequential

violated the following antifraud, reporting, books and records, and internal accounting control

provisions of the Securities Exchange Act of 1934 (“Exchange Act”) and the Securities Act of

1933 (“Securities Act”): Section 17(a)(3) of the Securities Act and Sections 13(a), 13(b)(2)(A)

and 13(b)(2)(B) of the Exchange Act, and Rules 12b-20, 13a-1, 13a-11 and 13a-13 thereunder.

       20.     Sequential will continue to violate the federal securities laws unless restrained or

enjoined by this Court.

       21.     The SEC therefore seeks a judgment against Sequential providing permanent

injunctive relief and ordering Sequential to pay civil money penalties, as well as other

appropriate and necessary equitable relief.

                                 JURISDICTION AND VENUE

       22.     The SEC brings this action, and this Court has jurisdiction, pursuant to Sections

20 and 22 of the Securities Act [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of the

Exchange Act [15 U.S.C. §§ 78u and 78aa], and 28 U.S.C. § 1331.

       23.     During the Relevant Period, Sequential was engaged in the offer and sale of

securities. In January 2017, Sequential registered securities pursuant to a registration statement


                                                  7
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 8 of 47




on Form S-8, which its then-CEO, then-CFO, and Board of Directors signed. A Form S-8

registration statement is used when companies issue stock as part of an employee benefit plan,

including incentive plans, profit-sharing, bonuses, options, or similar opportunities.

“Employees” include anyone who serves a company in the capacity of an employee, general

partner, director, consultant, trustee, or advisor.

        24.     Sequential’s Form S-8 registration statement incorporated all of Sequential’s

periodic reports filed with the SEC during the Relevant Period, including its 2016 annual report

on Form 10-K, its quarterly reports on Form 10-Q, and its current reports on Form 8-K

(including periodic earnings releases). During the Relevant Period, Sequential issued restricted

stock units and performance stock units to employees and third-party consultants, as well as

restricted stock to directors, pursuant to employment or consulting agreements.

        25.     Sequential, directly or indirectly, singly, or in concert with others, made use of the

means or instruments of transportation and communication in interstate commerce, or of the

mails, or of the facilities of a national securities exchange in connection with the acts,

transactions, or practices alleged in this Complaint.

        26.     Venue is proper in this Court pursuant to Section 22(a) and 22(c) of the Securities

Act [15 U.S.C. § 77v(a), (c)] and Section 27(a) and (b) of the Exchange Act [15 U.S.C. §

78aa(a), (b)], because Sequential transacts business in this district, and certain of the acts,

practices, and courses of conduct constituting the violations alleged herein occurred within this

district.

                                            DEFENDANT

        27.     Sequential Brands Group, Inc. (“Sequential”) is a publicly traded company

incorporated in Delaware and headquartered in New York, New York. Sequential has a class of


                                                      8
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 9 of 47




shares registered under Section 12(b) of the Exchange Act. Sequential’s common stock traded

on the Nasdaq Capital Market under the symbol “SQBG” at all times during the Relevant Period,

and continues to trade on the Nasdaq today.

                                   FACTUAL ALLEGATIONS
I.      BACKGROUND

                 Governing Accounting Principles, Standards, and Procedures

        28.    As a U.S. public company, Sequential is required by the SEC to comply with

Generally Accepted Accounting Principles, or “GAAP,” in compiling and filing its annual and

interim financial statements with the SEC.

        29.    GAAP is a series of authoritative standards (set out by policy boards, including

the Financial Accounting Standards Board, or “FASB”) that standardizes and regulates the

definitions, assumptions, and methods used in accounting across industries, and seeks to ensure

that a company’s financial statements are complete, consistent, and comparable. This makes it

easier for investors to analyze and extract useful information from a company’s financial

statements and facilitates the comparison of financial information across different companies.

        30.    FASB’s Accounting Standards Codification (“ASC”) is the current source of U.S.

GAAP.

        31.    Goodwill is an intangible asset that is associated with the purchase of a business

by another. Specifically, goodwill is the portion of the purchase price that is higher than the sum

of the net fair value of all of the assets purchased in the acquisition and the liabilities assumed in

the process. The value of a brand name, customer base, customer relations, employee relations,

and proprietary technology are some reasons why goodwill exists.




                                                  9
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 10 of 47




        32.     Goodwill impairment is an accounting charge that companies record when

goodwill’s carrying amount on the financial statements exceeds its implied fair value.1 Goodwill

impairment arises when there is deterioration in the capabilities of acquired assets to generate the

cash flows anticipated at the time of acquisition and the fair value of the goodwill dips below its

book value.

        33.     Public companies are required to test goodwill for impairment at least annually, or

on an interim basis when indicators, or “triggering events,” are present, such as adverse changes

in the business climate or market that might negatively impact the value of a reporting unit.

        34.     GAAP requires goodwill impairment testing to be performed at the “reporting

unit” level. ASC 350-20-20 defines a reporting unit as an operating segment, or a segment that

is one level below an operating segment (also referred to as a component). An operating

segment is defined by ASC 280-10-50 as a component of an enterprise that earns revenue and

incurs expenses, of which discrete financial information is available.

        35.     ASC 350, Intangibles—Goodwill and Other, addresses the measurement of

goodwill subsequent to its acquisition, including testing for impairment to goodwill, which must

be conducted at least annually. ASC 350 also requires entities to conduct interim goodwill

impairment testing when certain indicators, or “triggering events,” are present, such as adverse

changes in the business climate or market that might negatively affect the value of a reporting

unit. Interim goodwill impairment testing is therefore required if an event occurs or


        1
                 “Fair value” is the price that two parties are willing to pay for an asset or liability,
preferably in an active market. To calculate the implied fair value of goodwill, assign the fair
value of the reporting unit with which goodwill is associated to all of the assets and liabilities of
that reporting unit. The excess amount of the fair value of the reporting unit over the amounts
assigned to its assets and liabilities is the implied fair value of the associated goodwill. The fair
value of the reporting unit is assumed to be the price that the company would receive if it were to
sell the unit in an orderly transaction between market participants.
                                                   10
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 11 of 47




circumstances exist that indicate that it is more likely than not that a goodwill impairment

exists.” See ASC 350-25-35-30.

       36.     ASC 350 outlines a multi-step process for assessing whether goodwill is impaired.

During the Relevant Period, ASC 350 permitted companies to conduct a threshold qualitative

assessment of goodwill as a preliminary step (known as “Step 0”) to evaluate whether or not the

carrying amount (book value) of a reporting unit was more likely than not greater than its fair

value. If the fair value of the reporting unit was more likely than not greater than its carrying

amount, then no impairment was deemed to exist and no further assessment was necessary. If

the carrying amount was more likely than not greater than fair value, however, then ASC 350 set

forth guidance for more rigorous quantitative testing (known as “Step 1”).

       37.     Alternatively, ASC 350 provided that a company could skip the Step 0 qualitative

assessment and instead proceed directly to a quantitative assessment of fair value (known as

“Step 1”). If a company’s Step 1 test indicated that its carrying amount likely exceeded fair

value, then ASC 350 required the company to conduct further quantitative testing (known as

“Step 2”) to measure the magnitude of the impairment to goodwill. If the implied fair value of

goodwill was less than its carrying amount, then goodwill was considered to be impaired and the

goodwill on the financial statements must be adjusted downward, with the residue recognized as

an impairment loss.2

       38.     ASC 350’s qualitative Step 0 assessment was implemented by Accounting

Standards Update (ASU) 2011-08, whereas previous guidance required companies to rely solely


       2
               In 2017, Accounting Standards Update (“ASU”) 2017-04 eliminated ASC 350’s
Step 2 analysis and simplified the quantification of goodwill impairment in the event that a
company failed the Step 1 test. Sequential adopted ASU 2017-04 during the first quarter of
2017. See Q1 2017 Form 10-Q at 26.


                                                 11
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 12 of 47




on a quantitative assessment of fair value. According to ASU 2011-08, this change was

“intended to reduce complexity and costs by allowing an entity the option to make a qualitative

evaluation about the likelihood of goodwill impairment to determine whether it should calculate

the fair value of a reporting unit.”

        39.     Pursuant to ASC 350, goodwill is impaired when its carrying amount exceeds its

implied fair value, as defined by ASC 820—Fair Value Measurements and Disclosures, which

defines “fair value” as the price that would be received to sell an asset or to transfer a liability in

an orderly transaction between market participants at the measurement date.

        40.     Under ASC 820, companies are to maximize the use of relevant observable inputs

(such as stock price in a public market) and minimize the use of unobservable inputs (such as

management’s subjective opinions).

        41.     Pursuant to ASC 350-20-35-3C, relevant indicators of impairment during the

Relevant Period included, at a minimum:

        (a) Macroeconomic conditions such as a deterioration in general economic conditions,

        limitations on accessing capital, fluctuations in foreign exchange rates, or other

        developments in equity and credit markets;

        (b) Industry and market considerations such as a deterioration in the environment in

        which an entity operates, an increased competitive environment, a decline in market-

        dependent multiples or metrics (consider in both absolute terms and relative to peers), a

        change in the market for an entity’s products or services, or a regulatory or political

        development;

        (c) Cost factors such as increases in raw materials, labor, or other costs that have a

        negative effect on earnings and cash flows;


                                                  12
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 13 of 47




        (d) Overall financial performance such as negative or declining cash flows or a decline

        in actual or planned revenue or earnings compared with actual and projected results of

        relevant prior periods;

        (e) Other relevant entity-specific events such as changes in management, key personnel,

        strategy, or customers; contemplation of bankruptcy; or litigation;

        (f) Events affecting a reporting unit such as a change in the composition or carrying

        amount of its net assets, a more-likely-than-not expectation of selling or disposing all, or

        a portion, of a reporting unit, the testing for recoverability of a significant asset group

        within a reporting unit, or recognition of a goodwill impairment loss in the financial

        statements of a subsidiary that is a component of a reporting unit; and

        (g) If applicable, a sustained decrease in share price (consider in both absolute terms and

        relative to peers).

        42.     The guideline makes clear that this list is “not all-inclusive,” and that “an entity

shall consider other relevant events and circumstances that affect the fair value or carrying

amount of a reporting unit in determining whether to perform the quantitative first step of the

goodwill impairment test,” see ASC 350-20-35-3F, and further provides that “[i]f an entity has a

recent fair value calculation for a reporting unit, it also should include as a factor in its

consideration the difference between the fair value and the carrying amount in reaching its

conclusion about whether to perform the quantitative first step of the goodwill impairment test,”

id.

        43.     In its 2016 Form 10-K, Sequential disclosed that it had a single reporting unit and

tested for goodwill impairment annually on October 1 and between annual tests, if circumstances

changed that more likely than not would reduce the fair value of the reporting unit below its


                                                   13
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 14 of 47




carrying amount. It further stated that it would begin with a qualitative test or, alternatively, skip

the qualitative test and move directly to a two-step quantitative test in which the second step

would be pursued if the first step indicated that the estimated fair value of the reporting unit was

less than its carrying amount.

        In evaluating goodwill for impairment, the Company first assesses qualitative
        factors to determine whether it is more likely than not that the fair value of a
        reporting unit is less than its carrying amount…If the Company bypasses the
        qualitative assessment, or concludes that it is more likely than not that the fair
        value of a reporting unit is less than its carrying value, it then performs a two-
        step goodwill impairment test to identify potential goodwill impairment and
        measure the amount of goodwill impairment to be recognized, if any.

        In the first step, the Company will compare the estimated fair value of the
        reporting unit with its carrying value. The Company has determined that it has a
        single reporting unit and considers its market capitalization (calculated as total
        common shares outstanding multiplied by the common equity price per share, as
        adjusted for a control premium factor) to represent its fair value.

        If the estimated fair value of the reporting unit exceeds its carrying amount, no
        further analysis is needed. If, however, the estimated fair value of the reporting
        unit is less than its carrying amount, the Company will proceed to the second
        step and calculate the implied fair value of the reporting unit goodwill to
        determine whether any impairment is required.

2016 Form 10-K at F-11 (emphasis added) (signed by then-CEO, then-CFO, and Board

of Directors); id. at 27.

        44.     Importantly, the Company disclosed that, as a single reporting unit, it considered

its market capitalization, as adjusted for a control premium, to represent its fair value.

Sequential’s status as a single reporting unit entity is significant, because it greatly simplifies

quantitative testing based on market capitalization. Whereas quantitative valuations of larger

companies with multiple reporting units are necessarily a costly, complex analysis, single

reporting unit entities may utilize their publicly traded stock price as an objective indicator of




                                                  14
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 15 of 47




fair value for the whole company. Sequential’s disclosures did not describe any circumstance

under which the Company might conduct a qualitative test after performing a quantitative test.

         Sequential’s Business Model, Declining Stock Price, and Earnings Estimates

       45.     Sequential owns and manages a portfolio of consumer brands and promotes,

markets, and licenses those brands through retailers, wholesalers, and distributors in the United

States and abroad.

       46.     Sequential acquired consumer brands through acquisitions, which created

substantial goodwill on its balance sheet. During the Relevant Period, Sequential’s indefinite-

lived intangible assets, including goodwill, constituted the overwhelming majority of the

Company’s assets. As of December 31, 2016, intangible assets, including goodwill, represented

$1.3 billion, or 93 percent, of Sequential’s total assets, and goodwill represented $307.7 million,

or 21.4 percent, of Sequential’s total assets. See 2016 Form 10-K at 17.

       47.     Throughout 2016 and 2017, Sequential’s industry sector performed poorly. As

shown in the chart below, Sequential’s stock price steadily declined during this period, beginning

no later than mid-2015, and continuing through 2017.




                                                15
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 16 of 47




       48.     Sequential’s projections of its future earnings and analysts’ earnings estimates for

Sequential likewise dropped during this period. Analysts’ reports to investors also predicted

steady decline in the “price targets” for Sequential’s stock —the price at which analysts

projected the stock would be fairly valued.

       49.     For example, in its earnings release reporting its first quarter financial results,

furnished to the SEC as an exhibit to a Form 8-K signed by its then-CFO, Sequential estimated

that its adjusted Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”)

for 2016 would be between $83 and $87 million. This was just two months prior to Sequential’s




                                                 16
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 17 of 47




acquisition of a significant consumer brand, which Sequential projected would materially

improve its 2016 earnings. See Form 8-K, filed May 5, 2016.

       50.     By July 2016, however, despite the acquisition of the significant consumer brand,

Sequential’s estimated adjusted EBITDA for 2016 remained largely unchanged, at between $88

and $91 million. See Form 8-K, filed Jul. 28, 2016 (signed by then-CFO). When corrected to

exclude the significant consumer brand, estimated adjusted EBITDA for 2016 had dropped by

over 7 percent to $79 million. By November 2016, Sequential’s estimated adjusted EBITDA for

2016 had dropped back to between $83 and $88 million, see Form 8-K, filed Nov. 3, 2016

(signed by then-CFO), and, when corrected to exclude the significant brand, adjusted EBITDA

predicted for 2016 had dropped by nearly 12 percent from Sequential’s initial estimates to just

$75 million.

       51.     On November 3, 2016, Sequential issued its third quarter earnings release,

furnished to the SEC as an exhibit to Form 8-K and signed by its then-CFO. Six days later, on

November 6, 2016, filed its Form 10-Q for the third quarter of 2016, signed by its then-CFO.

       52.     In the weeks following Sequential’s third quarter 2016 earnings release and Form

10-Q, Sequential’s stock price continued to drop—trading over 25 percent lower than its price on

October 1, 2016 annual goodwill impairment testing date. By the end of 2016, Sequential’s

stock price had fallen to $4.68—over 40 percent lower than its price on October 1, 2016.

       53.     In short, during the Relevant Period, goodwill formed a substantial percentage of

Sequential’s assets. In light of its declining stock price and underlying earnings metrics,

Sequential’s failure to impair significantly enhanced the Company’s apparent financial health

and ability to execute on its business plan and turned a net loss into income.




                                                17
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 18 of 47




II.     SEQUENTIAL UNREASONABLY UNDERTOOK A DECEPTIVE COURSE OF
        CONDUCT TO AVOID AND DELAY GOODWILL IMPAIRMENT

        54.     By October 1, 2016, Sequential was on notice that its stock price had been

declining for over a year. A sustained decrease in stock price is an indicator of impairment under

ASC 350. See ASC 350-20-35-3C.

        55.     Sequential’s stock price was a particularly important consideration in Sequential’s

goodwill impairment testing, since the Company’s goodwill impairment testing policy, disclosed

throughout 2016 in Sequential’s quarterly and annual reports on Forms 10-Q and 10-K, expressly

stated that Sequential considered its market capitalization (calculated as total common shares

outstanding multiplied by the common equity price per share, as adjusted for a control premium

factor) to represent its estimated fair value.

        56.     In addition, Sequential’s management, senior accounting and finance personnel,

and Board of Directors were aware that the retail sector in which Sequential’s licensees and

brands operated was struggling. Sequential received reports that significant retailers were

experiencing declines in business directly affecting Sequential’s licensees. Sequential also was

on notice of increases in accounts receivable collection issues. In addition, one of Sequential’s

most significant licensees requested that Sequential provide it with relief from its contractual

minimums. Sequential also identified nearly $10 million in expenses from an acquired brand,

which Sequential had not anticipated at the time of acquisition, less than 12 months before.

               Sequential’s Senior Accounting and Finance Personnel Understood
                         Goodwill Impairment Testing and Accounting

        57.     Sequential’s senior accounting and finance personnel were well-versed in

goodwill impairment testing under ASC 350, because the Company’s assets were




                                                 18
                 Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 19 of 47




overwhelmingly indefinite-lived intangible assets requiring annual and interim impairment

testing.

           58.     Sequential’s senior accounting and finance personnel understood ASC 350’s

requirement for annual impairment testing, as well as for interim assessments between annual

tests. The senior accounting and finance personnel also understood ASC 350’s steps and the

mechanics of a market capitalization methodology for the determination of fair value. They

further understood that a failure to pass a “Step 1” goodwill impairment test would require

additional quantitative analysis under “Step 2.”

                     Sequential’s Annual Goodwill Impairment Testing for 2016
           59.     Sequential assessed its goodwill for impairment annually, as of October 1, 2016.

           60.     In connection with its annual goodwill impairment testing, Sequential retained an

external valuation consultant to conduct a quantitative assessment of the Company’s fair value,

using Sequential’s market capitalization (number of shares of stock outstanding, times stock

price), adjusted for a control premium factor.3

           61.     On December 6, 2016, the external valuation consultant provided Sequential with

a report, which showed that, using this quantitative methodology of market capitalization plus

control premium, the Company passed the test and that Sequential’s goodwill therefore was not

impaired as of October 1, 2016.

           62.     In its 2016 Form 10-K, Sequential reported, “The Company performed its annual

impairment evaluation of its goodwill as of October 1, 2016. As of December 31, 2016 and




           3
               A “control premium” represents the amount that a buyer would be willing to pay
over the current market price of a publicly traded company to acquire a controlling share in that
company.
                                                   19
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 20 of 47




2015, no impairment of goodwill has been identified.” 2016 Form 10-K at F-30 (signed by then-

CEO, then-CFO, and Board of Directors).

                       Sequential Ignores Objective Evidence of Impairment
                                   in the Fourth Quarter of 2016

       63.     Shortly after receiving the external valuation consultant’s report, Sequential’s

then-CFO forwarded the report to the chair of Sequential’s audit committee and the Company’s

independent auditor.

       64.     On receipt, the audit committee chair asked the then-CFO, “Do we meet the test

today?” At the time of the inquiry on December 14, 2016, Sequential’s stock price had fallen an

additional 37 percent in the two months that had passed since the October 1, 2016 annual

goodwill testing date.

       65.     In response to the audit committee chair’s inquiry, and at the direction of the then-

CFO, Sequential’s senior accounting and finance personnel conducted an analysis to determine

Sequential’s valuation as of December 14, 2016, using the same quantitative methodology as

used by the external valuation consultant in connection with Sequential’s annual goodwill

impairment testing, but applying Sequential’s stock price as of December 14. This analysis

showed that Sequential’s estimated fair value had fallen below the Company’s carrying amount

by approximately $63 million, a material amount.

       66.     A subsequent analysis conducted by Sequential’s senior accounting and finance

personnel at the direction of the then-CFO, and again using the same methodology as used in

connection with Sequential’s annual goodwill impairment testing, showed that, as of December

31, 2016, Sequential’s estimated fair value was approximately $96 million below its carrying

amount, an increase of over 50 percent from the calculation as of December 14.



                                                20
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 21 of 47




       67.     No one at Sequential shared these analyses with the Company’s independent

auditor or told the independent auditor that Sequential had performed two calculations of fair

value as of December 14 and December 31, 2016, through which Sequential learned that the

Company’s carrying amount exceeded its fair value by approximately $63 million in mid-

December and by approximately $96 million at year-end.

       68.     As a result of these calculations by its senior accounting and finance personnel,

Sequential knew, or was unreasonable in not knowing—no later than December 14, 2016—that

it was “more likely than not that the fair value of [Sequential’s single] reporting unit [was] less

than its carrying amount.” 2016 Form 10-K at 27. Under ASC 350, Sequential could not

reasonably ignore this objective, quantitative, observable evidence that goodwill was more likely

than not impaired as of December 2016. Sequential unreasonably violated GAAP and the

federal securities laws by neither conducting a quantitative assessment to confirm the impairment

and to determine the magnitude of the impairment, nor considering this objective evidence in a

qualitative assessment.

         Sequential Instead Undertakes a Strained and Biased Qualitative Assessment
                       That Ignores Objective Evidence of Impairment

       69.     Despite the clear language of ASC 350, its SEC disclosures, and its internal

accounting controls, policies, and procedures—and without consulting its independent auditor—

Sequential ignored this objective evidence of impairment. Instead, Sequential’s senior

accounting and finance personnel, under the direction and oversight of Sequential’s then-CFO,

conducted a subjective, qualitative assessment to conclude that the market was unfairly

undervaluing Sequential and that the Company’s goodwill was not impaired.

       70.     In other words, although objective evidence in Sequential’s possession as of

December 14 and December 31, 2016 showed that it more likely than not was impaired,

                                                 21
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 22 of 47




Sequential undertook a qualitative assessment to answer the same exact question that had already

been answered “YES”—through objective, quantitative evidence—“NO.”

       71.     Under the oversight of Sequential’s then-CFO, Sequential’s senior accounting and

finance personnel operated on the understanding that if the Company passed goodwill

impairment testing, then they could move on, but that if the Company was likely to fail, then

“more work” needed to be done.

       72.     Beginning in early February 2017, Sequential’s senior accounting and finance

personnel conducted and documented a qualitative analysis to “supplement” the Company’s

memorandum memorializing its annual goodwill impairment testing as of October 1, 2016 (the

“Goodwill Memorandum”).

       73.     On February 3, 2017, the Vice President of Finance emailed the then-CFO, stating

that the team would “work on some qualitative talking points to support our company value as it

relates to goodwill at 12/31/16” and that the external valuation consultant had been engaged to

gather quantitative facts “to bolster our argument.”

       74.     In internal email communications, Sequential’s senior accounting and finance

personnel showed concern that they might need to record a goodwill impairment. For instance,

on February 16, 2017, the Vice President of Finance emailed the then-CFO, stating, “[The

independent auditor] did not seem concerned or think that we should have an impairment, but

that could change if/when they take a deeper look.”

       75.     In connection with this qualitative analysis, Sequential’s senior accounting and

finance personnel cherry-picked the evidence most favorable to Sequential and ignored other

ASC 350 factors that would have led to a conclusion that goodwill was likely impaired. With

respect to the continuous decline in Sequential’s stock price, for example, the Vice President of


                                                22
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 23 of 47




Finance stated, “Our stance is that the drop in stock price does not constitute an impairment

event that would necessitate an interim impairment test. In order to take that stance, we have to

state that we believe an impairment is not more likely if we would perform that test.”

       76.      Sequential’s senior accounting and finance personnel omitted from the

memorandum numerous other negative events and changes in the Company’s business that

pertained specifically to fair value, and were required, under ASC 350-20-35-3F, to be evaluated

as potential indicators of impairment in the assessment of impairment under ASC 350. For

example:

       a. Retail shoe sales were trending downward. Heading into the fourth quarter of 2016,

             the then-CFO sent the then-CEO a sales trend report from a major retailer, stating,

             “Some interesting and concerning trends here –- inventory for shoes continues to

             decline–down 51% from PY [prior year].”

       b. One of Sequential’s key brands (referred to herein as “Brand A”) was in decline. In

             October 2016, the then-CFO received an analysis that reflected the significant

             negative impact of Brand A’s business on Sequential’s first through third quarter

             2016 results. The analysis showed that Brand A was reporting 30 percent EBITDA

             margins (in contrast to the 58 percent margins forecasted nine months previously at

             time of acquisition). Brand A, together with another brand with 40 percent EBIDTA

             margins, reduced Sequential’s overall EBITDA margins by 9 percent.

       c. Budgeted costs for 2017 for Brand A were substantially higher than anticipated. In

             late October 2016, the then-CFO sent the then-CEO an analysis of the 2017 budget

             for Brand A, highlighting previously unanticipated incremental costs of over $13

             million, and the loss of $1.1 million in revenue.


                                                  23
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 24 of 47




       d. Bad debts were increasing. In October 2016, Sequential’s Controller informed the

             then-CFO of an accounts receivable write-off of over $345,000, and an additional

             $200,000 accounts receivable reserve for potential future write-offs (one of which

             was a licensee bankruptcy). This was the third addition to Sequential’s reserves for

             bad debt in 2016.

       e. Key brands were declining. In December 2016, the then-CFO, as part of periodic

             divisional reviews, was notified of significant declines in key brands:

                (i) Brand A’s third quarter 2016 sales were down by 26 percent, and by 22

                    percent year to date.

                (ii) A second brand’s sales were down 12 percent, compared to the third quarter

                    of the prior year, and by 7 percent year to date with major declines in one

                    licensee;

                (iii) A third brand’s sales were down 18 percent, compared to the third quarter of

                    the prior year, and by 12 percent year to date.

       f. Sequential’s external valuation consultant issued a research report in December 2016,

             which included indicators that Sequential’s fair value was declining. The report

             noted that Sequential’s Expected Value / Next Twelve Months (EV/NTM)

             EBITDA—a metric reflecting a measure of company value—had been dropping since

             at least 2014.

       77.      Under the direction and oversight of Sequential’s then-CFO, Sequential’s senior

accounting and finance personnel prepared four drafts of the Goodwill Memorandum. None of

the draft memoranda nor the final Goodwill Memorandum contained any mention of the results

of the two market capitalization analyses Sequential conducted as of December 14 and 31, 2016,


                                                  24
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 25 of 47




which showed that using the same methodology as used in connection with Sequential’s annual

goodwill impairment testing, Sequential was likely impaired.

       78.     On February 23, 2017, Sequential’s senior accounting and finance personnel

forwarded the Goodwill Memorandum to Sequential’s independent auditor, more than two

months after Sequential first learned of the likely impairment to goodwill.

       79.     The Goodwill Memorandum sent by Sequential’s senior accounting and finance

personnel to the independent auditor did not mention the market capitalization analyses

conducted by Sequential as of December 14 and December 31, 2016. Nor did the then-CFO or

anyone else at Sequential tell the independent auditor about these analyses, or that, as of year-

end 2016, the Company’s carrying amount exceeded its fair value by nearly $100 million.

       80.     Sequential’s conduct, by and through the actions and inactions of its senior

accounting and finance personnel, was in breach of its duty of care and outside the broad range

of reasonableness, because Sequential knew, or was unreasonable in not knowing, that goodwill

was likely impaired as of mid-December 2016.

       81.     If Sequential had conducted further quantitative impairment testing in December

2016 to determine the magnitude of the impairment, then that testing would have shown an

impairment of at least $100 million, a material amount. An impairment of this amount would

have resulted in a material change to the Company’s fourth quarter and 2016 annual financial

statements and reported earnings set forth in the Company’s Forms 8-K and 10-K.

       82.     As a result of its failure to conduct additional quantitative goodwill impairment

testing in the fourth quarter of 2016 and to timely impair goodwill, Sequential materially

understated operating expenses and overstated income from operations by at least $100 million




                                                 25
                Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 26 of 47




and understated the reported net loss by at least $42 million in its 2016 Form 10-K. Sequential

understated its loss per share by $0.68.

          83.     If Sequential had timely recorded the impairment to goodwill for the fourth

quarter of 2016, then Sequential’s reported net loss for 2016 would have been 54 times larger.

The impairment would have equaled 33 percent of recorded goodwill and 7.0 percent of total

assets.

          84.     Sequential carried these errors forward into the first three quarters of 2017,

materially understating accumulated deficit and overstating goodwill, total assets, and

stockholders’ equity in its financial statements and SEC filings.

III.      SEQUENTIAL’S FINANCIAL STATEMENTS AND DISCLOSURES WERE
          MATERIALLY FALSE AND MISLEADING

          85.     In its filings with the SEC for 2016 and the first three quarters of 2017—until it

belatedly impaired $304.1 million of goodwill in the fourth quarter of 2017—Sequential

unreasonably failed to correctly account for material impairments to goodwill, instead reporting

goodwill of over $300 million in each quarter.

          86.     Sequential’s financial statements for 2016 contained several material accounting

errors, including: (i) an overstatement of income from operations; (ii) an understatement of

operating expenses; (iii) an understatement of net loss; (iv) an overstatement of goodwill; and (v)

an overstatement of total assets. Sequential’s financial statements for the first three quarters of

2017 also contained several material accounting errors, including: (i) an overstatement of

goodwill; (ii) an overstatement of total assets; (iii) an understatement of accumulated deficit; and

(iv) an overstatement of stockholders’ equity.

          87.     There was no reasonable basis under GAAP for Sequential to have accounted for

and reported goodwill and other key financial metrics in the manner in which it did.

                                                   26
                Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 27 of 47




                       Material Misstatements and Omissions in Sequential’s
                           2016 Financial Statements and SEC Filings

        88.       As a result of Sequential’s unreasonable failure to take into consideration the

results of its quantitative market capitalization analyses of fair value for the fourth quarter of

2016, Sequential’s financial statements were materially inaccurate, and Sequential included false

and misleading statements and omissions in its periodic reports filed with the SEC. Sequential’s

financial statements for this period also contained several material accounting errors, including:

(i) an overstatement of income from operations; (ii) an understatement of operating expenses;

(iii) an understatement of net loss; (iv) an overstatement of goodwill; and (v) an overstatement of

total assets.

        89.       On March 2, 2017, Sequential announced its 2016 financial results in a press

release, which it furnished to the SEC as an exhibit to a Form 8-K signed by its then-CFO. On a

non-GAAP basis, Sequential reported net income for the quarter ending December 31, 2016 of

$7.3 million, or $0.12 per diluted share. Sequential reported adjusted EBITDA for the fourth

quarter of 2016 of $24.2 million. Sequential reported that total revenue for the year-ended

December 31, 2016 increased 76 percent to $155.5 million, compared to $88.3 million in the

prior year.

        90.       On a GAAP basis, Sequential reported net loss of $(0.8) million for the year-

ended December 31, 2016, or $(0.01) per diluted share, compared to $(2.9) million, or $(0.07)

per diluted share, in the prior year. On a non-GAAP basis, Sequential reported net income for

the year-ended December 31, 2016 of $21.0 million, or $0.33 per diluted share, compared to

$20.6 million, or $0.48 per diluted share, in the prior year. Sequential reported adjusted

EBITDA for the year-ended December 31, 2016 of $83.1 million, compared to $53.4 million in

the prior year.

                                                   27
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 28 of 47




       91.     Sequential’s reported financial results were false and misleading, because if over

$100 million in goodwill had been impaired for the fourth quarter of 2016, it would have resulted

in a material change to Sequential’s annual audited financial statements and its results of

operations reported on Forms 10-K and 8-K for the fourth quarter of 2016 and the full year 2016.

If Sequential had properly impaired its goodwill, then: (i) goodwill would have been reduced by

over $100 million; (ii) Sequential would have taken a material charge against earnings; and (iii)

Sequential’s GAAP net loss would have been materially greater. Given the importance placed

by Sequential, analysts, and investors on meeting or beating earnings, as well as the importance

of Sequential’s intangible assets, including goodwill, to its appearance of financial health and

ability to execute on its business plan, these were material misstatements.

       92.     On March 14, 2017, Sequential issued its 2016 financial statements in its annual

report, filed with the SEC on a Form 10-K, signed by Sequential’s then-CEO, then-CFO, and

Board of Directors. Sequential’s 2016 financial statements repeated the false financial metrics

from the press release and reported: (i) $307.7 million of goodwill; and (ii) $1.434 billion in total

assets as of December 31, 2016.

       93.     Sequential’s reported financial results were misleading, because if over $100

million goodwill had been impaired for the fourth quarter of 2016, then: (i) goodwill would have

been reduced by over $100 million; (ii) Sequential would have taken a material charge against

earnings; and (iii) Sequential’s GAAP net loss would have been materially greater. Given the

importance placed by Sequential, analysts, and investors on meeting or beating earnings, as well

as the importance of Sequential’s intangible assets, including goodwill, to its appearance of

financial health and ability to execute on its business plan, these were material misstatements.




                                                 28
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 29 of 47




       94.     Sequential’s 2016 Form 10-K also stated that Sequential “considers its market

capitalization (calculated as total common shares outstanding multiplied by the price per share,

as adjusted for a control premium factor) to represent its estimated fair value,” and that “[i]f …

the estimated fair value of the reporting unit is less than its carrying amount, the Company will

proceed to the second step and calculate the implied fair value of the reporting unit goodwill to

determine whether any impairment is required.” 2016 Form 10-K at F-11; id. at 27.

       95.     In the fourth quarter of 2016, Sequential knew, or was unreasonable in not

knowing, that the estimated fair value of the reporting unit was less than its carrying amount,

using a market capitalization plus control premium methodology. At a minimum, Sequential

should have factored this information into its qualitative analysis of goodwill impairment. It

unreasonably failed to do so, instead conducting a biased and cherry-picked results-driven

analysis. Alternatively, Sequential should have “proceed[ed] to the second step and calculate[d]

the implied fair value of the reporting unit goodwill to determine whether any impairment [was]

required.” Id. Because any such analysis would have shown that goodwill was materially

impaired, Sequential’s disclosures were materially false and misleading.

       96.     Sequential’s SEC filings failed to disclose that Sequential had conducted

objective market capitalization analyses for the fourth quarter of 2016, using the same

methodology as used in connection with its annual testing, which showed that its carrying

amount likely exceeded fair value. Sequential further failed to disclose that not only did it not

proceed to additional quantitative goodwill impairment testing consistent with its goodwill

disclosures, but it also omitted the market capitalization calculation from its strained and biased

qualitative assessment. Sequential had in its possession facts and information tending to show




                                                 29
             Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 30 of 47




that its statement that goodwill was not impaired was wrong. Investors did not know those facts

and information.

       97.      Accordingly, Sequential’s disclosures to the public in its SEC filings that

goodwill was not impaired were materially false and misleading and did not fairly align with the

information in Sequential’s possession at the time. Sequential, by and through its senior

accounting and finance personnel, knew or was unreasonable in not knowing that Sequential’s

SEC filings misstated and omitted key facts about Sequential’s inquiry into and knowledge about

goodwill impairment. A reasonable investor would have considered those facts material.

                      Material Misstatements and Omissions in Sequential’s
              First and Second Quarter 2017 Financial Statements and SEC Filings

       98.      During 2017, there were additional triggering events demonstrating that

Sequential’s goodwill was more likely than not impaired, including:

             a. Sequential issued downward revised earnings guidance for a second time in a

                period of three months;

             b. Sequential’s stock price declined by another 16 percent;

             c. A valuation performed by a third-party valuation consultant on behalf of a lender,

                shortly before Sequential filed its Form 10-Q for the second quarter of 2017 on

                June 30, 2017, showed that the fair value of Sequential’s goodwill was declining;

                and

             d. Sequential’s Chief Executive Officer was removed.

       99.      Because Sequential’s carrying amount remained materially unchanged, Sequential

knew, or was unreasonable in not knowing, that the Company’s carrying amount likely exceeded

its fair value and therefore that goodwill was impaired.



                                                 30
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 31 of 47




       100.     Despite the presence of these indicators of impairment and the clear suggestion

that goodwill was likely impaired, however, Sequential, by and through its senior accounting and

finance personnel, unreasonably concluded that no interim impairment test was necessary.

       101.     Instead, Sequential continued to carry over $300 million of goodwill on its

financial statements as non-impaired, and carried forward the material error in its financial

statements from the fourth quarter of 2016, resulting in material misstatements and omissions in

Sequential’s quarterly reports filed on Form 10-Q for the first three quarters of 2017, as well as

the three quarterly earnings releases furnished on Form 8-K. These material misstatements

included: (i) an overstatement of goodwill; (ii) an overstatement of total assets; (iii)

understatement of accumulated deficit; and (iv) an overstatement of stockholders’ equity.

       102.     On May 4, 2017, Sequential announced its first quarter 2017 financial results in a

press release, which it furnished to the SEC as an exhibit to a Form 8-K signed by its then-CFO.

Sequential reported goodwill of $307.7 million, total assets of $1.427 billion, accumulated deficit

of $40.8 million, and total Sequential and subsidiaries stockholders’ equity of $463.6 million.

       103.     Sequential’s reported financial results were misleading, because if over $100

million in goodwill had been impaired in for the fourth quarter of 2016, then: (i) goodwill would

have been reduced by over $100 million; (ii) Sequential’s total assets would have been reduced

by over $100 million; (iii) Sequential’s accumulated deficit would have been materially higher;

and (iv) Sequential’s stockholders’ equity would have been materially lower. Given the

importance placed by Sequential, analysts, and investors on meeting or beating earnings, as well

as the importance of Sequential’s intangible assets, including goodwill, to its appearance of

financial health and ability to execute on its business plan, these were material misstatements.




                                                  31
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 32 of 47




       104.     On May 10, 2017, Sequential issued its first quarter 2017 financial statements in

its quarterly report, filed with the SEC on a Form 10-Q, signed by its then-CFO. Sequential’s

first quarter 2017 financial statements repeated the false financial metrics from the press release

and reported: (i) $307.7 million of goodwill; (ii) $1.427 billion in total assets; (iii) accumulated

deficit of $40.8 million; and (iv) total Sequential and subsidiaries stockholders’ equity of $463.6

million as of March 31, 2017.

       105.     Sequential’s financial statements for first quarter 2017 were misleading, because

if over $100 million in goodwill had been impaired for the fourth quarter of 2016, then (i)

goodwill would have been reduced by over $100 million; (ii) Sequential’s total assets would

have been reduced by over $100 million; (iii) Sequential’s accumulated deficit would have been

increased by at least $42 million; and (iv) Sequential’s stockholders’ equity would have been

materially lower. Given the importance placed by Sequential, analysts, and investors on meeting

or beating earnings, as well as the importance of Sequential’s intangible assets, including

goodwill, to its appearance of financial health and ability to execute on its business plan, these

were material misstatements.

       106.     Sequential’s first quarter 2017 Form 10-Q also stated that Sequential “considers

its market capitalization (calculated as total common shares outstanding multiplied by the

common equity price per share, as adjusted for a control premium factor) to represent its fair

value,” and that “[i]f … the estimated fair value of the reporting unit is less than its carrying

amount, the Company will recognize an impairment charge for the amount by which the carrying

value exceeds the reporting unit’s fair value.” Q1 2017 Form 10-Q at 10.

       107.     In the first quarter of 2017, Sequential knew, or was unreasonable in not knowing,

that in the fourth quarter of 2016, the estimated fair value of the reporting unit was less than its


                                                  32
               Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 33 of 47




carrying amount, using a market capitalization plus control premium methodology, and that

Sequential’s stock price had continued to decline in the first quarter of 2017. Sequential did not

“recognize an impairment charge for the amount by which the carrying value exceeds the

reporting unit’s fair value” in the first quarter of 2017. Id. Sequential’s first quarter 2017

disclosures were materially false and misleading.

        108.     On July 27, 2017, Sequential announced its second quarter 2017 financial results

in a press release, which it furnished to the SEC as an exhibit to a Form 8-K signed by its

President and Interim CFO. Sequential reported goodwill of $304.1 million, total assets of

$1.422 billion, accumulated deficit of $38.3 million, and total Sequential and subsidiaries

stockholders’ equity of $467.6 million.

        109.     Sequential’s reported financial results were misleading, because if over $100

million in goodwill had been impaired for the fourth quarter of 2016, then: (i) goodwill would

have been reduced by over $100 million; (ii) Sequential’s total assets would have been reduced

by over $100 million; (iii) Sequential’s accumulated deficit would have been increased by at

least $42 million; and (iv) Sequential’s stockholders’ equity would have been materially lower.

        110.     On August 9, 2017, Sequential issued its second quarter 2017 financial statements

in its quarterly report, filed with the SEC on a Form 10-Q, signed by its then-CFO. Sequential’s

second quarter 2017 financial statements repeated the false financial metrics from the press

release and reported: (i) $304.1 million of goodwill; (ii) $1.422 billion in total assets; (iii)

accumulated deficit of $38.3 million; and (iv) total Sequential and subsidiaries stockholders’

equity of $467.6 million as of June 30, 2017.

        111.     Sequential’s financial statements for second quarter 2017 were misleading,

because if over $100 million in goodwill had been impaired for the fourth quarter of 2016, then:


                                                  33
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 34 of 47




(i) goodwill would have been reduced by over $100 million; (ii) Sequential’s total assets would

have been reduced by over $100 million; (iii) Sequential’s accumulated deficit would have been

increased by at least $42 million; and (iv) Sequential’s stockholders’ equity would have been

materially lower. Given the importance placed by Sequential, analysts, and investors on meeting

or beating earnings, as well as the importance of Sequential’s intangible assets, including

goodwill, to its appearance of financial health and ability to execute on its business plan, these

were material misstatements.

       112.     Sequential’s second quarter 2017 Form 10-Q also stated that Sequential

“considers its market capitalization (calculated as total common shares outstanding multiplied by

the common equity price per share, as adjusted for a control premium factor) to represent its

estimated fair value,” and that “[i]f … the estimated fair value of the reporting unit is less than its

carrying amount, the Company will recognize an impairment charge for the amount by which the

carrying value exceeds the reporting unit’s fair value.” Q2 2017 Form 10-Q at 10.

       113.     In the second quarter 2017, Sequential knew, or was unreasonable in not

knowing, that in the fourth quarter of 2016, the estimated fair value of the reporting unit was less

than its carrying amount, using a market capitalization plus control premium methodology, and

Sequential’s stock price had largely continued to decline in the first and second quarters of 2017,

without rebounding to pre-December 2016 levels. Sequential did not “recognize an impairment

charge for the amount by which the carrying value exceeds the reporting unit’s fair value” in the

second quarter of 2017. Id. Sequential’s second quarter 2017 disclosures were materially false

and misleading.




                                                  34
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 35 of 47




          Material Misstatements and Omissions in Sequential’s Third Quarter 2017
                           Financial Statements and SEC Filings

       114.     Because Sequential’s stock price had continued to decline, Sequential knew, or

was unreasonable in not knowing, that it likely would not pass its annual goodwill impairment

test as of the October 1, 2017 annual testing date using its disclosed market capitalization, plus

control premium, methodology.

       115.     Instead of conducting goodwill impairment testing to confirm the impairment and

determine its magnitude, however, Sequential changed its goodwill impairment methodology.

       116.     Sequential’s senior accounting and finance personnel, under the supervision of

Sequential’s President, who served as Interim CFO, worked with the external valuation

consultant to develop a valuation report using a new discounted cash flow (“DCF”)

methodology, and to reconcile the results achieved using this methodology with the prior market

capitalization methodology.

       117.     To bridge the gap between the DCF and prior market capitalization

methodologies, Sequential’s management and senior accounting and finance personnel relied on

subjective opinions that the market undervalued the Company.

       118.     Using the DCF methodology, Sequential concluded that goodwill was not

impaired in the third quarter of 2017.

       119.     On November 9, 2017, Sequential announced its third quarter 2017 financial

results in a press release, which it furnished to the SEC as an exhibit to a Form 8-K signed by its

President and Interim CFO. Sequential reported goodwill of $304.1 million, total assets of

$1.381 billion, accumulated deficit of $62.48 million, and total Sequential and subsidiaries

stockholders’ equity of $443.73 million.



                                                 35
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 36 of 47




       120.     Sequential’s reported financial results were misleading, because if over $100

million in goodwill had been impaired for the fourth quarter of 2016, then: (i) goodwill would

have been reduced by over $100 million; (ii) Sequential’s total assets would have been reduced

by over $100 million; (iii) Sequential’s accumulated deficit would have been increased by at

least $42 million; and (iv) Sequential’s stockholders’ equity would have been materially lower.

       121.     On November 13, 2017, Sequential issued its third quarter 2017 financial

statements in its quarterly report, filed with the SEC on a Form 10-Q, signed by its President and

Interim CFO. Sequential’s third quarter 2017 financial statements repeated the false financial

metrics from the press release and reported: (i) $304.1 million of goodwill; (ii) $1.381 billion in

total assets; (iii) accumulated deficit of $62.48 million; and (iv) total Sequential and subsidiaries

stockholders’ equity of $443.73 million as of September 30, 2017.

       122.     Sequential’s financial statements for third quarter 2017 were misleading, because

if over $100 million in goodwill had been impaired for the fourth quarter of 2016, then: (i)

goodwill would have been reduced by over $100 million; (ii) Sequential’s total assets would

have been reduced by over $100 million; (iii) Sequential’s accumulated deficit would have been

increased by at least $42 million; and (iv) Sequential’s stockholders’ equity would have been

materially lower.

       123.     In its Form 10-Q for the third quarter of 2017, Sequential disclosed that:

       During the quarter ended September 30, 2017, as a result of its qualitative
       assessment of the likelihood of goodwill impairment, the Company identified
       potential impairment indicators and determined that a quantitative assessment was
       necessary. Fair value for the quantitative assessment was determined under an
       income approach using estimates of discounted future cash flows (the “DCF
       Method”). The DCF Method relies on assumptions such as the Company’s
       projected future earnings and appropriate discount rates. The Company
       corroborated the results of the DCF Method by reconciling to within a
       reasonable range of its market capitalization (calculated as total common
       shares outstanding multiplied by the common equity price per share, as

                                                 36
                Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 37 of 47




         adjusted for a control premium factor). Reconciling items identified included
         the benefit of the Company’s fully reserved tax assets for which the market
         capitalization may not be giving full value. Based on the results of the
         quantitative assessment, the Company determined goodwill was not impaired for
         the period ended September 30, 2017.

Q3 2017 Form 10-Q at 11 (emphasis added) (signed by President and Interim CFO); see also id.

at 18.

         124.     Sequential’s third quarter 2017 disclosures were materially false and misleading,

because a reasonable investor reviewing Sequential’s third quarter 2017 goodwill disclosures

would not know that: (i) Sequential’s goodwill was impaired by over $100 million in the fourth

quarter of 2016, but the Company did not impair goodwill at that time; (ii) there was a $300

million difference between the fair values calculated under the market capitalization and DCF

methodologies for the third quarter of 2017; (iii) Sequential’s reconciliation between the market

capitalization and DCF methodologies relied heavily on the subjective opinions of management;

(iv) the reconciliation was made up of two factors, only one of which was discussed in the

goodwill disclosures; an item comprising $100 million—or one third—of the reconciliation

amount, was excluded from the footnote; (v) the “fully reserved tax assets” referred to in the

disclosure were, in fact, not fully reserved, but rather were a calculated tax amortization benefit;

and (vi) if Sequential had not changed from a market capitalization analysis to a DCF analysis in

the third quarter of 2017, it likely would not have passed its annual goodwill impairment test.

                      Sequential Belatedly Impairs $304.1 Million of Goodwill
                                  in the Fourth Quarter of 2017

         125.     In the fourth quarter of 2017, citing “the identification of impairment indicators

during the quarter ended December 31, 2017,” “the continued, sustained decline” in its stock

price, and “the related decline in [its] market capitalization,” Sequential recorded a non-cash



                                                   37
               Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 38 of 47




goodwill impairment charge of $304.1 million. 2017 Form 10-K at 17, 28, 30 (signed by then-

CEO, President and Interim CFO, and Board of Directors); see also id. at F-33, F-34.

        126.     If Sequential had applied the governing accounting standards in a reasonable

manner, starting in the fourth quarter of 2016, then it would have recognized a material

impairment to goodwill of over $100 million in the fourth quarter of 2016. Conditions did not

improve in the first three quarters of 2017, and goodwill, total assets, and stockholders’ equity

were materially overstated, and accumulated deficit was materially understated, on Sequential’s

balance sheet in each of those quarters. Thus, Sequential also failed to act reasonably, when it

did not recognize impairments to goodwill of at least $100 million in the first three quarters of

2017.

        127.     Accordingly, Sequential’s financial statements and SEC filings for 2016, the first

quarter of 2017, the second quarter of 2017, and the third quarter 2017—until impairing $304.1

million of goodwill in the fourth quarter of 2017—contained material misstatements concerning

its income statement and balance sheet, including its operating expenses, income from

operations, net loss, goodwill, total assets, accumulated deficit, and stockholders’ equity.

IV.         SEQUENTIAL’S DEFICIENT INTERNAL ACCOUNTING CONTROLS

        128.     During the Relevant Period, Sequential had in place one internal accounting

control concerning goodwill impairment testing:

        Control # PE-16: On an annual basis, or as triggering events occur during the
        year, the DAER [Director of Accounting and External Reporting] completes an
        impairment assessment of Goodwill and Intangible Asset accounts to determine if
        an impairment of the intangible asset has occurred. In addition, a memo detailing
        the review is provided to the CFO and VP Finance review. The CFO/VP Finance
        review includes discussion with the DAER of any noted triggering events, and the
        calculation of the respective impairment charge, as noted within the impairment
        memo. All intangible asset impairments are recorded in the GL during the period
        in which the asset’s carrying value is considered to have exceeded its fair value.


                                                 38
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 39 of 47




       129.     This internal accounting control was not sufficient to provide reasonable

assurance that Sequential would perform and record its interim and annual assessments of

goodwill for impairment as necessary to permit preparation of financial statements in conformity

with GAAP.

       130.     During the Relevant Period, Sequential’s senior accounting and finance personnel

did not follow the protocol set forth in Control # PE-16 with respect to interim goodwill

impairment testing.

       131.     Sequential did not have clear, contemporaneous evidence and documentation to

support its goodwill impairment conclusions.

       132.     Sequential failed to implement internal accounting controls, policies, or

procedures reasonably designed to identify potential indicators or triggers for impairment and to

cause the Company to conduct appropriate interim goodwill impairment testing where, pursuant

to ASC 350, indicators of impairment were present. Sequential also failed to implement internal

accounting controls, policies, or procedures reasonably designed to cause the Company to

conduct appropriate impairment testing where, pursuant to ASC 350, it was more likely than not

that the carrying amount of Sequential’s reporting unit exceeded its fair value.

       133.     There is no contemporaneous documentation showing that any individual at

Sequential was monitoring indicators of impairment. Moreover, Sequential did not have in place

any internal accounting controls, policies, or procedures requiring any formal review or

documentation, including documentation of the decision of the Company not to conduct

additional impairment testing where it concluded no triggering events were present.

       134.     Although Sequential maintained an internal control providing for the preparation

of memoranda “as triggering events occur,” there was no control providing for a process to


                                                 39
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 40 of 47




identify potential triggers, nor was there any requirement to document such assessments when no

triggers were identified.

       135.      Rather than engaging in systematic reviews for potential impairment indicators,

Sequential instead relied heavily on senior executives’ general knowledge of the business and

undocumented discussions to provide the financial and operational information that went into the

Company’s testing. Further, due to the poorly designed process and controls (including the lack

of adequate documentation), it is impossible to determine whether particular triggering events

were considered.

       136.      In light of these deficiencies, Sequential had no mechanism to ensure that interim

reviews were conducted properly, if at all, nor did it create any paper trail for senior management

or the independent auditor to review the work (if any) that was done between annual tests.

       137.      Sequential’s absence of sufficient internal controls is demonstrated by the

Company’s unreasonable failure to take into consideration the results of its market capitalization

analyses as of December 14 and December 31, 2016, and its unreasonable failure to identify its

declining stock price and other negative factors enumerated above as indicators of impairment.

Although a sustained decrease in share price is expressly identified as a potential indicator of

impairment under ASC 350, Sequential’s then-CFO provided sworn testimony that the

“fundamentals of the business” were the most important consideration, and that a stock price

drop—even a 75 percent drop— would not constitute a trigger requiring an interim impairment

test. The then-CFO further testified that even a decline of a full year would not be an indicator

of impairment.




                                                  40
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 41 of 47




VII.   THIS ACTION IS TIMELY FILED
       138.     The misconduct at issue in this Complaint occurred in 2016 and 2017, less than

five years from the date of the filing of this Complaint. This action is timely filed, including for

purposes of 28 U.S.C. § 2462.

                                     CLAIMS FOR RELIEF
                                             COUNT I

                        Violation of Section 17(a)(3) of the Securities Act

                                    (Negligence-Based Fraud)

       139.     Paragraphs 1 through 138 are re-alleged and incorporated herein by reference.

       140.     Sequential, in connection with the offer to sell or sale of securities and by the use

of means or instruments of transportation or communication in interstate commerce or by the use

of the mails, directly or indirectly and with negligence, engaged in any transaction, practice, or

course of business which operated or would have operated as a fraud or deceit on purchasers of

Sequential’s securities.

       141.     Among other misconduct, detailed above, during the Relevant Period, Sequential,

by and through the acts and omissions of its senior accounting and finance personnel, failed to

appropriately test its goodwill for impairment and timely record an impairment when required by

GAAP. Because Sequential failed to record a material impairment to goodwill as required by

accounting standards, investors did not receive accurate information and were deceived.

       142.     Sequential, by and through its senior accounting and finance personnel, engaged

in a deceptive course of conduct by failing to reasonably carry out Sequential’s impairment

testing in accordance with GAAP, resulting in Sequential’s disclosure and recordkeeping

failures. Sequential’s conduct was unreasonable. Sequential had deficient internal accounting

controls and failed to ensure that interim impairment assessments were properly conducted,

                                                  41
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 42 of 47




documented, and reviewed throughout the year. Sequential unreasonably ignored the December

2016 fair value determinations showing that goodwill was more likely than not impaired.

Sequential continued to fail to impair goodwill in the first three quarters of 2017, given the facts

known by its senior accounting and finance personnel.

       143.     Sequential was aware that a fair value determination as of mid-December 2016

and again as of December 31, 2016 showed that it was more likely than not that goodwill was

impaired. Sequential ignored these facts, however, and did not perform additional quantitative

testing or impair goodwill.

       144.     This failure to impair goodwill as of year-end 2016 and the continued failures in

the first three quarters of 2017 caused those periods’ financial statements to be misstated. These

accounting errors resulted in misstatements in numerous public documents, including

Sequential’s 2016 annual report on Form 10-K, quarterly reports on Form 10-Q for the first three

quarters of 2017, and earnings reports furnished on Form 8-K for these periods. Moreover, as

described above, these filings contained additional misstatements concerning the quantitative

testing methodology that Sequential applied in impairment testing during these periods.

       145.     During the Relevant Period, goodwill formed a substantial percentage of

Sequential’s assets. Sequential’s failure to timely impair goodwill significantly enhanced the

Company’s apparent financial health and reported earnings.

       146.     By drafting, making, and disseminating repeated material misstatements in its

current reports and earnings releases on Forms 8-K, quarterly reports on Form 10-Q, and annual

report on Form 10-K, Sequential engaged in an transaction, practice, or course of business that

operated as a fraud or deceit on purchasers of Sequential’s securities. Sequential’s violations

were not limited to an isolated accounting error or mistake.


                                                 42
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 43 of 47




       147.     By engaging in the conduct described above, Sequential violated, and unless

restrained and enjoined will again violate, Section 17(a)(3) of the Securities Act [15 U.S.C. §

77q(a)(3)].

                                             COUNT II

                          Violations of Exchange Act Section 13(a) and
                            Rules 12b-20, 13a-1, 13a-11, and 13a-13

                                      (Reporting Violations)

       148.     Paragraphs 1 through 147 are re-alleged and incorporated herein by reference.

       149.     Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 13a-1, 13a-11,

and 13a-13 thereunder [17 C.F.R. §§ 240.13a-1, 13a-11, and 13a-13] require issuers of securities

registered with the SEC under Section 12 of the Exchange Act to file with the SEC annual,

current, and quarterly reports containing all information required by law. Rule 12b-20 [17

C.F.R. §§ 240.12b-20] requires that reports contain such further material information as may be

necessary to make the required statements, in light of the circumstances under which they were

made, not misleading.

       150.     Sequential filed with the Commission its annual report on Form 10-K for 2016

and quarterly reports on Forms 10-Q for the first, second, and third quarters of 2017 that

contained material misstatements and omissions.

       151.     As a result of its failure to timely impair goodwill in the fourth quarter of 2016,

Sequential materially overstated goodwill by over $100 million on its balance sheet and

understated the reported net loss by at least $42 million in its 2016 Form 10-K. Sequential

understated its loss per share by $0.68.

       152.     If Sequential had timely recorded the impairment to goodwill for the fourth

quarter of 2016, then Sequential’s reported net loss for 2016 would have been 54 times larger.

                                                 43
              Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 44 of 47




The impairment would have equaled 33 percent of recorded goodwill and 7 percent of total

assets. Sequential continued to materially understate accumulated deficit and overstate goodwill,

total assets, and stockholders’ equity in the first three quarters of 2017.

       153.     Sequential also failed to update the disclosures in both the Summary of

Significant Accounting Policies and the Goodwill footnotes to advise investors Sequential had

abandoned the market capitalization approach to determine the fair value the Company in

impairment testing. Its quarterly disclosures on Form 10-Q continued to state that Sequential

utilized the market capitalization approach, even though Sequential had determined it would no

longer value the Company using that method.

       154.     Accordingly, from the fourth quarter of 2016 until Sequential’s fourth quarter of

2017 reporting of a $304.1 million impairment charge, the Company filed materially false,

misleading, and inaccurate quarterly and year-end financial reports that indicated no impairment

or risk of impairment of its goodwill. As a result, Sequential violated Section 13(a) of the

Exchange Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13.

       155.     By virtue of the foregoing, Sequential violated, and unless restrained and enjoined

will again violate, Section 13(a) [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1, 13a-11, and 13a-

13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 13a-13] by issuing

quarterly, annual and current reports that included materially misleading financial statements.

                                            COUNT III
                      Violation of Section 13(b)(2)(A) of the Exchange Act

                                  (Books and Records Violation)

       156.     Paragraphs 1 through 155 are re-alleged and incorporated herein by reference.

       157.     Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)] requires

companies with a reporting obligation under Section 12 to make and keep books, records, and

                                                  44
               Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 45 of 47




accounts that in reasonable detail accurately and fairly reflect their transactions and the

dispositions of their assets.

        158.     As described above, from the fourth quarter of 2016 through the third quarter of

2017, Sequential improperly failed to record an impairment expense and impair goodwill. As a

result, during these periods, the Company’s books, records and accounts did not accurately and

fairly reflect impairment of goodwill and were false, misleading, and inaccurate in violation of

Exchange Act Section 13(b)(2)(A).

        159.     By virtue of the foregoing, Sequential violated, and unless restrained and enjoined

will again violate, Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

                                            COUNT IV

                          Violation of Exchange Act Section 13(b)(2)(B)

                             (Internal Accounting Controls Violation)

        160.     Paragraphs 1 through 159 are re-alleged and incorporated herein by reference.

        161.     Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. §78m(b)(2)(B)] requires

reporting companies to devise and maintain a system of internal accounting controls sufficient to,

among other things, provide reasonable assurance that transactions are recorded as necessary to

permit preparation of financial statements in conformity with GAAP.

        162.     Sequential failed to devise and maintain a system of internal accounting controls

sufficient to provide reasonable assurance that transactions were recorded as necessary to prepare

financial statements in accordance with GAAP.

        163.     Sequential’s impairment assessment process lacked a consistent approach and

repeatedly failed to consider key impairment triggers defined by the codified accounting




                                                 45
               Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 46 of 47




standard, such as industry environment, market/stock reaction, Company financial metrics, and

the departure of the CEO.

       164.      As described above, the Company’s internal accounting controls surrounding

reviews for interim impairment triggering events were insufficient to establish a reasonable

process for identifying triggering events and failed to require the documentation of such process,

unless triggers were identified.

       165.      As a result, critical facts and circumstances that adversely affected goodwill were

not addressed by Sequential’s goodwill impairment assessment process or the memoranda

documenting it. These shortcomings rendered Sequential’s interim goodwill impairment testing

unreliable and hindered supervision and auditing of the process.

       166.      By virtue of the foregoing, Sequential violated, and unless restrained and enjoined

will again violate, Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)].

                                      PRAYER FOR RELIEF

       WHEREFORE, the SEC respectfully requests that the Court enter a Final Judgment:

       A.        Finding that Sequential violated the federal securities laws alleged in Counts I

through IV of the Complaint;

       B.        Permanently restraining and enjoining Sequential, and all persons in active

concert or participation with it, from violating the federal securities laws alleged in the

Complaint;

       C.        Ordering Sequential to pay civil money penalties pursuant to Section 21(d)(3) of

the Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 20(d) of the Securities Act [15 U.S.C. §

77t(d)]; and




                                                  46
               Case 1:20-cv-10471 Document 1 Filed 12/11/20 Page 47 of 47




          D.     Granting such other and further equitable relief as the Court may deem just and

proper.

                                     JURY TRIAL DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the SEC demands a jury trial

on all the issues so triable.



Dated: December 11, 2020                              Respectfully submitted,




                                               By:    Sarah Heaton Concannon
                                                      (SDNY Bar No. SC-9111)
Of Counsel:                                           Securities and Exchange Commission
                                                      100 F Street, N.E.
Richard E. Johnston                                   Washington, D.C. 20549
Ellen F. Bortz                                        Telephone: (202) 551-5361
                                                      Facsimile: (202) 772-9292
                                                      Email: ConcannonS@sec.gov

                                                      Attorneys for Plaintiff Securities and
                                                      Exchange Commission




                                                 47
